         Case 1:17-cv-06221-KPF Document 422 Filed 03/29/21 Page 1 of 2



   quinn emanuel trial lawyers | new york




March 29, 2021
                                                                 MEMO ENDORSED
VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

       Section 9 of the Protective Order (Dkt. Nos. 150, 228) provides that for any filing that
quotes or refers to discovery material that has been designated Confidential, Highly Confidential,
or Highly Confidential Data, the party “shall request to file such documents or portions thereof
containing or making reference to such material or information in redacted form or under seal.”
Consistent with the process this Court approved for such requests (Dkt. No. 408), the Parties now
move for sealing or redaction of certain materials filed with Plaintiffs’ Class Certification
Motion. The Parties’ justifications for sealing or redacting those materials under Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), and its progeny are as follows.
Plaintiffs’ Justifications and Designations

        Plaintiffs’ motion papers quote from, discuss, and refer to discovery material produced by
certain Parties subject to confidentiality designations, which include trade secrets, other
confidential research, development, or commercial information, or other private or competitively
sensitive information, including personal data. Accordingly, Plaintiffs request that the marked
portions of Plaintiffs’ memorandum of law, of Exhibits 9 and 10 to the Declaration of Daniel L.
Brockett dated February 22, 2021, and Mr. Brockett’s Declaration itself, be filed in redacted
form. We also ask that Exhibits 11-14 to Mr. Brockett’s Declaration be filed under seal.
        Plaintiffs’ memorandum and certain supporting materials also quote from, discuss, and
refer to the substance of discovery material produced by Third-Parties subject to confidentiality
designations, which likewise include trade secrets, other confidential research, development, or
commercial information, or other private or competitively sensitive information, including
personal data. Plaintiffs have proposed, and Defendants have had the opportunity to review,
filing under seal or with redactions consistent with the designations made by Third-Parties and
Lugosch, except where such Third-Parties have provided their consent for such materials to be
filed publicly. Accordingly, Plaintiffs request on their behalf that marked portions of Plaintiffs’
memorandum and Exhibits 9 and 10 to the February 22, 2021 Declaration of Daniel L. Brockett


                                                 1
             Case 1:17-cv-06221-KPF Document 422 Filed 03/29/21 Page 2 of 2




    be filed in redacted form. We also request that Exhibits 2, 57, 59-61, 64, 81-82, 94-95, 100, 104-
    108, 111-112, and 124 to the Brockett Declaration be filed entirely under seal.
          Plaintiffs take no position with respect to Defendants’ redaction and under-seal requests
    beyond those which we request ourselves, and reserve all rights under the Protective Orders.
    Defendants’ Justifications and Designations

            Plaintiffs’ memorandum and certain supporting materials quote from, discuss, and make
    reference to the substance of documents and data designated “Confidential” and “Highly
    Confidential” under the Parties’ January 2, 2019 Protective Order (Dkt. No. 150), and “Highly
    Confidential Data” under the Parties’ October 30, 2019 Supplemental Protective Order (Dkt No.
    228). Such materials include trade secrets, other confidential research, development, or
    commercial information, and other private or competitively sensitive information, including
    personal data. Accordingly, as provided in the Court’s January 19, 2021 Order (Dkt. No. 408),
    Defendants provided Plaintiffs with proposed redactions to Plaintiffs’ memorandum and certain
    supporting material, and Plaintiffs have had the opportunity to review the proposed redactions.
    Defendants request that Plaintiffs’ memorandum and Exhibits 9, 10, 15-16, 32, 44, and 78 to the
    Declaration of Daniel L. Brockett in Support of Plaintiffs’ Motion for Class Certification and
    Appointment of Quinn Emanuel & Sullivan, LLP as Co-Lead Class Counsel (“the Brockett
    Declaration)”, as well as the Brockett Declaration itself, be filed in redacted form. We also
    request that Exhibits 3–8, 17–31, 33–43, 45–56, 58, 62, 65–77, 79–80, 83–93, 96–97, 101–103,
    109–110, 113–123, 126–134, and 150–151 to the Brockett Declaration be filed entirely under
    seal. This is in accordance with Section 9 of the Protective Order, which provides that for
    “papers containing or making reference to the substance of [“Confidential”, “Highly
    Confidential”, or “Highly Confidential Data”] material or information, [a Party] shall request to
    file such documents or portions thereof containing or making reference to such material or
    information in redacted form or under seal.”
    Respectfully submitted,
     /s/ Michael B. Eisenkraft                          /s/ Daniel L. Brockett
     Michael B. Eisenkraft                              Daniel L. Brockett
     COHEN MILSTEIN SELLERS & TOLL                      QUINN EMANUEL URQUHART &
     PLLC                                               SULLIVAN, LLP



Application GRANTED. The portions of Plaintiffs' submissions specified
above may be filed under seal, viewable only to the parties and the
Court.

Dated:      March 29, 2021                                 SO ORDERED.
            New York, New York




                                                           HON. KATHERINE POLK FAILLA
                                                           UNITED STATES DISTRICT JUDGE
                                                    2
